DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 12, 13, 16, 18-20, 23, and 25 of U.S. Patent No. 11,080,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-20 of the instant application are anticipated by patent claims 1, 2, 6, 8, 12, 13, 16, 18-20, 23, and 25, in that claims 1, 2, 6, 8, 12, 13, 16, 18-20, 23, and 25 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/389,311
U.S. Patent 11,080,814
1. A method for graphics processing, comprising: dividing responsibility for rendering a plurality of pieces of geometry of an image frame generated by an application between a plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 
1. A method for graphics processing, comprising: rendering graphics for an application using a plurality of graphics processing units (GPUs); dividing responsibility for rendering of geometry of the graphics between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; rendering a first plurality of pieces of geometry at the plurality of GPUs during a rendering phase of a previous image frame generated by the application; generating statistics for the rendering phase of the previous image frame; 
assigning the plurality of pieces of geometry of the image frame generated by the application to the plurality of GPUs for geometry testing;
assigning based on the statistics a second plurality of pieces of geometry of a current image frame generated by the application to the plurality of GPUs for geometry testing;
monitoring performance of each of the plurality of GPUs when performing the geometry testing on the plurality of pieces of geometry during a geometry pass phase; and
performing the geometry testing at the current image frame on the second plurality of pieces of geometry to generate information regarding each piece of the second plurality of pieces of geometry and its relation to each of the plurality of screen regions, the geometry testing performed at each of the plurality of GPUs based on the assigning; and
dynamically reassigning the plurality of pieces of geometry to the plurality of GPUs based on the monitoring of the performance of each of the plurality of GPUs.
using the information generated for each of the second plurality of pieces of geometry when rendering the geometry at the plurality of GPUs.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 11,080,814. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 11,080,814.
Claims of Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
Claims of U.S. Patent 11,080,814
1

1
2
2
6
8
1
1
12
18
13
16
18
18
19
25
20
23
25
25


Claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 13, and 15 of U.S. Patent No. 11,120,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20 of the instant application are anticipated by patent claims 1, 3, 7, 9, 13, and 15, in that claims 1, 3, 7, 9, 13, and 15 of the patent contains all the limitations of claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20  of the instant application. Claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/389,311
U.S. Patent 11,120,522
1. A method for graphics processing, comprising: dividing responsibility for rendering a plurality of pieces of geometry of an image frame generated by an application between a plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 
1. A method for graphics processing, comprising: rendering graphics for an application using a plurality of graphics processing units (GPUs); using the plurality of GPUs in collaboration to render an image frame including a plurality of pieces of geometry; during the rendering of the image frame, subdividing one or more of the plurality of pieces of geometry into a plurality of smaller portions of geometry, and 
assigning the plurality of pieces of geometry of the image frame generated by the application to the plurality of GPUs for geometry testing;
dividing responsibility for rendering the plurality of smaller portions of geometry among the plurality of GPUs, wherein each of the plurality of smaller portions of geometry is processed by a first corresponding GPU; for those pieces of geometry that are not subdivided, dividing responsibility for rendering the pieces of geometry that are not subdivided among the plurality of GPUs, wherein each of the pieces of geometry that are not subdivided is processed by a second corresponding GPU; and reassigning a piece of geometry or a smaller portion of geometry initially assigned to a first GPU for rendering during a phase of rendering of the image frame to a second GPU based on rendering timing information for the plurality of GPUs determined for the phase of rendering.
monitoring performance of each of the plurality of GPUs when performing the geometry testing on the plurality of pieces of geometry during a geometry pass phase; and 

dynamically reassigning the plurality of pieces of geometry to the plurality of GPUs based on the monitoring of the performance of each of the plurality of GPUs.
3. The method of claim 2, further comprising: during the geometry analysis phase of rendering, or the Z pre-pass phase of rendering, or the geometry pass phase of rendering, determining the first GPU is behind the second GPU; and 

dynamically assigning responsibility for rendering the plurality of pieces of geometry so that the first GPU is assigned less pieces of geometry than the second GPU.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1 and 3 of U.S. Patent 11,120,522. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 11,120,522.
Claims of Instant Application
1
2
6
7
9
10
13
14
15
16
19
20
Claims of U.S. Patent 11,120,522
1, 3
3
3
3
13, 15
15
15
15
7, 9
9
9
9


Claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 13, and 15 of copending Application No. 17/475,314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a variation of the copending claims.
	Claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20 of the instant application are anticipated by copending claims 1, 3, 7, 9, 13, and 15, in that claims 1, 3, 7, 9, 13, and 15 of the copending application contains all the limitations of claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20  of the instant application. Claims 1, 2, 6, 7, 9, 10, 13-16, 19, and 20 of the instant application therefore are not patently distinct from the copending claims and as such are unpatentable for provisional anticipatory-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/389,311
Copending application 17/475,314
1. A method for graphics processing, comprising: dividing responsibility for rendering a plurality of pieces of geometry of an image frame generated by an application between a plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 
1. A method for graphics processing, comprising: rendering graphics for an application using a plurality of graphics processing units (GPUs); using the plurality of GPUs in collaboration to render an image frame including a plurality of pieces of geometry; during the rendering of the image frame, subdividing one or more of the plurality of pieces of geometry into smaller pieces, and 
assigning the plurality of pieces of geometry of the image frame generated by the application to the plurality of GPUs for geometry testing;
dividing the responsibility for rendering these smaller portions of geometry among the plurality of GPUs, wherein each of the smaller portions of geometry is processed by a corresponding GPU, and; for those pieces of geometry that are not subdivided, dividing the responsibility for rendering the pieces of geometry among the plurality of GPUs, wherein each of these pieces of geometry is processed by a corresponding GPU.
monitoring performance of each of the plurality of GPUs when performing the geometry testing on the plurality of pieces of geometry during a geometry pass phase; and 

dynamically reassigning the plurality of pieces of geometry to the plurality of GPUs based on the monitoring of the performance of each of the plurality of GPUs.
3. The method of claim 2, further comprising: during the geometry analysis phase of rendering, or Z pre-pass phase of rendering, or the geometry pass phase of rendering, determining a first GPU is behind a second GPU, and; dynamically assigning responsibility for rendering the pieces of geometry so that the first GPU is assigned less geometry than the second GPU.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1 and 3 copending application 17/475,314. The following is a complete listing of the correspondence between the claims of the instant application to copending application 17/475,314.
Claims of Instant Application
1
2
6
7
9
10
13
14
15
16
19
20
Claims of Copending Application 17/475,314
1, 3
3
3
3
13, 15
15
15
15
7, 9
9
9
9




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov et al. (US 2019/0206023 A1) in view of Diard (US 7,602,395 B1), hereinafter, Diard ‘395, and further in view of Diard (US 2006/0221087 A.), hereinafter Diard ‘087.
Regarding claim 1, Dimitrov discloses a method for graphics processing, comprising: dividing responsibility for rendering a plurality of pieces of geometry of an image frame generated by an application between a plurality of GPUs based on a plurality of screen regions; (Paragraphs 0022-0023, partitioning frames that have primitives that are to be rendered into regions that are assigned to different GPUs for rendering)	assigning the plurality of pieces of geometry of the image frame generated by the application to the plurality of GPUs for geometry testing; (Paragraph 0023, determining which GPU renders which primitives)	Dimitrov does not clearly disclose each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs.	Diard ‘395 discloses rendering frames using multiple GPUs where the multiple GPUs read all commands for all GPUs used to render the frames from a command buffer (Column 7, lines 27-62).	Diard ‘395’s technique of having multiple GPUs reading all commands for all GPUs from a command buffer would have been recognized by one of ordinary skill in the art to be applicable to the rendering of primitives in different regions by multiple GPUs of Dimitrov and the results would have been predictable in the rendering of primitives in different regions by multiple GPUs that all commands from a command buffer. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Dimitrov in view of Diard ‘395 does not clearly disclose monitoring performance of each of the plurality of GPUs when performing the geometry testing on the plurality of pieces of geometry during a geometry pass phase; and dynamically reassigning the plurality of pieces of geometry to the plurality of GPUs based on the monitoring of the performance of each of the plurality of GPUs.	Diard ‘087 discloses portioning an image into multiple areas for rendering by multiple GPUs and monitoring the processing loads on the GPUs to dynamically adjust the areas being rendered by the multiple GPUs to balance the processing loads (Paragraphs 0008-0009).	Diard ‘087’s technique of monitoring processing loads on GPUs used to render different areas of an image and adjusting the areas for rendering would have been recognized by one of ordinary skill in the art to be applicable to the processing of what primitives are to be rendered by which GPU based on areas are assigned to a GPU of Dimitrov in view of Diard ‘395 and the results would have been predictable in the monitoring of processing loads on GPUs when determining what primitives in what area of a frame are to be rendered by the GPUs and adjusting the areas and their respective primitives assigned to the GPUs based on monitoring of the processing loads. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Dimitrov in view of Diard ‘395 and further in view of Diard ‘087 discloses generating information during the geometry pass phase regarding each piece of the plurality of pieces of geometry and its relation to each of the plurality of screen regions; (Dimitrov, paragraph 0023, determining which primitives are in which region to be rendered by the GPUs)	and using the information generated for each of the plurality of pieces of geometry when rendering the plurality of pieces of geometry at the plurality of GPUs, (Dimitrov, paragraph 0024, rendering of the primitives associated with the GPUs)	wherein the geometry testing is performed during the geometry pass phase at each of the plurality of GPUs based on the assigning of the plurality of pieces of geometry and the dynamically reassigning of the plurality of pieces of geometry (Dimitrov, paragraphs 0022-0023, different regions and associated primitives are rendered by different GPUs where the regions and associated primitives can be changed for the different GPUs in order to balance processing loads).
Regarding claim 5, Dimitrov discloses skipping rendering a piece of geometry in the plurality of pieces of geometry at a rendering GPU of the plurality of GPUs when the information indicates that the piece of geometry does not overlap any screen region assigned to the rendering GPU, (Paragraph 0047, discarding primitives that do not cover or intersect a region to be rendered by a particular GPU)	wherein responsibility for rendering the piece of geometry is assigned to the rendering GPU when performing the dividing of the responsibility for rendering the plurality of pieces of geometry between the plurality of GPUs (Paragraphs 0022-0023, the GPUs are assigned different areas to render where the areas have associated primitives).
Regarding claim 6, Dimitrov in view of Diard ‘395 and further in view of Diard ‘087 discloses wherein the monitoring the performance of each of the plurality of GPUs includes determining that a first GPU is performing the geometry testing at a rate that is below a threshold; (Diard ‘087, paragraph 0056, load coefficient that be above or below various thresholds to alter the areas assigned to the GPUs for processing, including the processing of primitives for the associated areas, Dimitrov, paragraph 0023)	and wherein the dynamically reassigning the plurality of pieces of geometry includes reassigning a piece of geometry, initially assigned to the first GPU, to a second GPU (Diard ‘087, paragraph 0009, dynamically adjusting the areas to be rendered by the GPUs which in turn affects what primitives will be processed by the GPUs as the areas change, Dimitrov, paragraphs 0022-0023).
Regarding claim 7, Dimitrov in view of Diard ‘395 and further in view of Diard ‘087 discloses wherein the plurality of pieces of geometry is dynamically reassigned during the geometry pass phase (Diard ‘087, paragraph 0009, dynamically adjusting the areas to be rendered by the GPUs based on processing load including the processing load placed during primitive discard processing, Dimitrov, paragraphs 0023).
Regarding claims 9 and 15, similar reasoning as discussed in claim 1 is applied. Furthermore, with regard to claim 15, Dimitrov discloses a processor (Figure 5, element 501, central processor); and a memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for graphics processing (Figure 5, element 504 and paragraph 0108, memory for storing executable programs).
Regarding claims 10 and 16, similar reasoning as discussed in claim 2 is applied.
Regarding claims 12 and 18, similar reasoning as discussed in claim 5 is applied.
Regarding claim 13 and 20, similar reasoning as discussed in claim 6 is applied.
Regarding claim 14 and 19, similar reasoning as discussed in claim 7 is applied.


Allowable Subject Matter
Claims 3, 4, 8, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 3, the prior art does not clearly disclose the method of claim 2, further comprising: providing the information as a hint to a rendering GPU of the plurality of GPUs; and considering the information by the rendering GPU when the information is received before the rendering GPU begins rendering a piece of geometry, wherein responsibility for rendering the piece of geometry is assigned to the rendering GPU when performing the dividing of the responsibility for rendering the plurality of pieces of geometry between the plurality of GPUs.
Regarding claim 8, the prior art does not clearly disclose the method of claim 1, further comprising: rendering the plurality of pieces of geometry at the plurality of GPUs during a rendering phase; generating statistics for the rendering of the plurality of pieces of geometry for the image frame; assigning based on the statistics another plurality of pieces of geometry of a subsequent image frame generated by the application to the plurality of GPUs for geometry testing.
Regarding claims 11 and 17, similar reasoning as discussed in claim 8 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bakalash et al. (US 2014/0125682 A1) discloses load balancing of GPUs to reduce bottlenecks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613